DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II and Species A: fig. 1, claims 33-44 in the reply filed on 09/21/2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The abstract is objected to because of the following informalities: 
The abstract line 1 recites, “The described invention is” which is implied and should be deleted. Furthermore line 3, 5, 6-7, “The process and methods described herein” is implied and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 43, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “the reservoir”. There is insufficient antecedent basis for this limitation in the claim.
Claims 43-44 are rejected based on their dependency on 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 8651058, previously cited) in view of Bodlovich et al. (US 8677942, hereafter referred to as Bodlovich) and Hitzman (US 4044500)
For claim 33, Pierce teaches an integrated multi-trophic farming process (abstract and figs.) comprising: 
withdrawing effluent from a fish and/or aquatic animal production system (105, 110, effluent 143, 142); 
filtering the fish and/or aquatic animal production system effluent (col. 10, line 66), 
distributing the filtered fish and/or aquatic animal production system effluent to a hydroponic plant system (140), an algae production system (144) and an agricultural system (150, col. 12, lines 1-9); 
Pierce is silent about serial filtering and withdrawing effluent from the hydroponic plant system and the algae production system and recycling a first portion of the effluent from the hydroponic plant system and the algae production system to the serial filtration system; distributing a second portion of the effluent from the hydroponic plant system and the algae production system to the agricultural system; and withdrawing effluent from the agricultural system.
However it is well known in the art to recycle waste water solution in an aquaponics system. 
Bodlovich teaches an aquaponics system (abstract and figs.) including a fish or aquatic animal production system (10, fig. 7) including the steps of withdrawing effluent from the fish or aquatic animal production system (Col. 6, lines 50-58); serial filtering (via filters 12 and 14, see fig. 7) the fish and/or aquatic animal production system effluent to a plant growing system (fig. 7, 18); wherein the effluent is withdrawn from the plant growing system to the serial filtration system (see fig. 7, water recycling back to 12). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of Pierce include a serial filter, as taught by Bodlovich, in order to effectively filter the effluent for the plant growing systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of Pierce include recycling both the hydroponic system and the algae system back to the serial filtration unit, as taught by the plant cultivation waste water recycling system of Bodlovich, in order reduce nutrient and water loss in the system for economic and environmental efficiency.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of Pierce include withdrawing effluent from the agricultural system, as taught by the effluent withdraw from the plant growing system of Bodlovich, to remove excess water and nutrients from plants for optimum plant growth and production.
Modified Pierce however fails to teach splitting the effluent into two different portions.
Hitzman teaches an apparatus for algae culture (abstract and figs.) including recycling a first portion of the spent effluent a first tank in the system and distributing a second portion of the spent effluent to a cultivation tank (see claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Pierce include distributing first and second portions of effluent to the serial filtration system and the agricultural system, in order to most efficiently distribute the effluent solutions to needed systems.
For claim 36, modified Pierce further teaches measuring nitrate concentration of the filtered fish and/or aquatic animal production system effluent (Col. 8, lines 47-65, assuring a preferred range of ammonia via nitrification process in 18 which must involve measurement of concentrations).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Bodlovich and Hitzman as applied to claim 33 above, in further view of Seawright (US 6065245).
For claim 37, modified Pierce is silent about measuring iron concentration of the filtered fish and/or aquatic animal production system effluent.
Seawright teaches an aquaponics system including measuring iron concentration of the filtered fish and/or aquatic animal production system effluent(for instance col. 34, lines 37-50, claim 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Pierce include measuring of iron concentrations, as taught by Seawright, in order to assure adequate plant nutrition.
For claim 38, modified Pierce is silent about measuring pH of the filtered fish and/or aquatic animal production system effluent.
Seawright teaches that it is well known to measure pH in hydroponics systems (col. 2, lines 25-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Pierce include a step of measuring the pH of the effluent solution in order to maintain appropriate nutrient concentrations in the plant growing systems.
 For claims 40-44, modified Pierce is silent about 
injecting a nutrient solution into the reservoir, wherein the nutrient solution is injected manually,
wherein the nutrient solution is injected automatically,
injecting a nutrient solution into the hydroponic plant system,
injecting a nutrient solution into the algae production system.
Seawright however does teach an aquaponics system and that it is known in the art that these systems alone may not provide enough nutrients to plants and supplemental nutrients may need to be added to allow for adequate plant growth (Col. 1, line 50- Col. 2 line 2).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Pierce include the step of injecting nutrients to any one of a reservoir, the hydroponic plant system or the algae production system to provide adequate nutrients wherever needed in the farming process to optimize growth and production.
Furthermore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system to inject the nutrients either manually or automatically since only a finite number of ways to inject the nutrients exists and either way will provide needed additional nutrition to the growing process.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art of record is noted because it pertains to the state of the art of aquaponics facilities and algae culture.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619